Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


Nos. 16-1067, 16-1211

      CAROL DIANE COOPER and JOHN SCOTT COOPER, as Personal
 Representative of the Estate of Peter M. Cooper, Jr., Deceased,

                        Plaintiffs, Appellants,

                                     v.

          ALYSSA JANE D'AMORE, f/k/a Alyssa J. Cooper,

                         Defendant, Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                  Before

                   Torruella, Lynch, and Barron,
                          Circuit Judges.


     Keith P. Carroll, with whom Andrew Nathanson and Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C. were on brief, for
appellants.
     Robert J. O'Regan, with whom Burns & Levinson LLP was on
brief, for appellee.


                            October 5, 2016
          Per Curiam.    This is a dispute over the distributions

from the assets of one Peter M. Cooper, Jr., who died in July 2012.

The suit was brought by John S. Cooper, the executor of Peter

Cooper's estate, and Carol Cooper, the mother of Peter Cooper and

a primary beneficiary of the estate.     They have sued Alyssa J.

D'Amore, Peter Cooper's ex-wife, claiming that her receipt of a

distribution in the sum of $228,495 from an Individual Retirement

Account ("IRA") was wrongful.

          Three primary issues are presented on appeal:

          1. Whether the district court abused its discretion when

it sanctioned plaintiffs' then-counsel for misleading the court

during summary judgment proceedings by failing to produce or

discuss a document, the Delaware Charter IRA Trust Agreement, that

the court thought was material to the issues as they had been

framed by the parties.   We find no abuse of discretion and explain

more fully below.   We thus affirm the sanctions order.

          2. Whether the district court erred by entering summary

judgment in favor of D'Amore.       The court's entry of summary

judgment appears largely to have been based on the application of

Delaware law.   It also appears to have been based on the court's

rejection on reconsideration of three of plaintiffs' ancillary

arguments, which they say would justify entry of summary judgment

in their favor.     The parties agree that summary judgment for




                                - 2 -
D'Amore cannot be justified on the basis that Delaware law applied

through the Delaware Charter IRA Trust Agreement.

              That raises the question of whether a different argument

-- that D'Amore was not the proper party for certain claims --

provides an alternative basis for at least partial affirmance.

The district court reasoned that plaintiffs could not assert two

claims against D'Amore, but only against a non-party, Mesirow

Financial.      For the reasons discussed below, we cannot affirm

judgment for D'Amore on that basis.         We remand to the district

court   for    further   limited   proceedings.   Nor   have   plaintiffs

convinced us they are entitled to judgment on their arguments on

which the court actually ruled.

              However, we agree with the district court's conclusion

that the Marital Settlement Agreement did not, under Florida law,

waive D'Amore's right to the IRA, and so we affirm dismissal of

that claim by plaintiffs.

              3. The third purported appellate issue, whether the

district court erred in denying reconsideration, is rendered moot

by our remand and need not be discussed further.

                                     I.

              We eschew discussion of the facts, which are well known

to the parties, and cut to the chase.




                                    - 3 -
A.   Sanctions Order

            We cannot usurp the role of the trial judge in sanction

matters and can reverse only if there is an abuse of discretion.

See Young v. Gordon, 330 F.3d 76, 81 (1st Cir. 2003).               There cannot

be an abuse of discretion if a trial judge reasonably could have

concluded   that    plaintiffs   misled       the   court    into   adopting   an

erroneous     legal    conclusion       during      the      summary     judgment

proceedings.    See id. (abuse of discretion standard for reviewing

sanctions order "is not appellant-friendly -- and a sanctioned

litigant bears a weighty burden in attempting to show that an abuse

occurred").     Further, trial judges must have some leeway in

controlling the conduct of proceedings in their courts.                        See

Barreto v. Citibank, N.A., 907 F.2d 15, 16 (1st Cir. 1990) (per

curiam)   ("Trial     judges   have    considerable         discretion   in    the

selection and imposition of sanctions.").             There was a reasonable

basis for the trial judge to have taken the position he did, and

so we affirm.

B.   Summary Judgment Ruling

            To the extent summary judgment was entered on the basis

that Delaware law applied throughout, as evidenced by the choice-

of-law provision in the Delaware Charter IRA Trust Agreement, we

do not think that document is dispositive, and no party suggests

that it is.        Even if that document controlled, the period of

control of the Delaware Charter IRA Trust Agreement ended, at the


                                      - 4 -
latest, on October 1, 2010, when Delaware Charter resigned as

trustee of the IRA.        As such, that document could not have

controlled a distribution of the IRA assets in 2012.

             We turn to the district court's December 8, 2015 denial

of plaintiffs' motion for reconsideration disposing of three other

issues, to see if other grounds exist on which an affirmance or

partial affirmance can be based.            See, e.g., Second Generation

Props., L.P. v. Town of Pelham, 313 F.3d 620, 624 (1st Cir. 2002)

(disagreeing with district court's rule, but affirming on other

grounds).     We also look at plaintiffs' argument to the district

court that judgment must be entered in their favor.

       1.   Status of Mesirow As a Non-Party

             If, as the district court held, plaintiffs should have

sued    Mesirow,   not   D'Amore,     on    plaintiffs'   conversion   and

restitution claims, that might be an alternative basis to affirm

dismissal of those claims.          The district court ruled that any

claims arising out of the proper execution of the Mesirow IRA

cannot stand against D'Amore as the sole defendant.

             Plaintiffs' summary judgment papers asserted theories

concerning breach of the Mesirow Custodial Account Agreement and

transfer of assets to TD Ameritrade, and their complaint brought

conversion and restitution claims against D'Amore.           The district

court sua sponte held that these claims could solely be asserted

in a suit against Mesirow, which has not been made a defendant in


                                    - 5 -
this action.       With respect, we disagree with the district court's

adoption of that theory.           D'Amore now holds funds from the IRA and

was a proper defendant against whom plaintiffs could assert the

claim of wrongful distribution.              We cannot affirm entry of summary

judgment as to those theories on the grounds utilized by the

district court.

        2.   Rejection of Marital Settlement Agreement Argument by
             Plaintiffs

              In the interest of expediting further proceedings, we do

agree with the entry of summary judgment against one of plaintiffs'

theories under Florida law.                For the reasons it stated, the

district court correctly rejected the plaintiffs' argument that

D'Amore waived her rights under Florida law to the IRA account

when she entered into the Marital Settlement Agreement.                         See,

e.g.,    Crawford     v.   Barker,    64    So.    3d   1246,    1248   (Fla.   2011)

("General language in a marital settlement agreement, such as

language stating who is to receive ownership, is not specific

enough       to   override   the     plain       language   of    the   beneficiary

designation in the separate document."); Cooper v. Muccitelli, 682

So. 2d 77, 79 (Fla. 1996) (same).                We affirm that ruling.

                                           II.

              We reject the invitation from both parties to decide

certain issues of Illinois and Florida law ab initio.                   The district

court should decide them in the first instance.



                                       - 6 -
          We vacate the entry of summary judgment, except as noted,

and remand for further proceedings in accordance with this opinion.

          We also urge the parties to utilize again the services

of this court's CAMP settlement program, in light of this ruling.

          No costs are awarded.




                              - 7 -